Citation Nr: 0108957	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for corneal erosion.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

The veteran served on active duty from May 1977 until she 
retired in December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for 
several disabilities, to include entitlement to service 
connection for corneal erosion.  The veteran filed a notice 
of disagreement and substantive appeal for the aforementioned 
disability and the present appeal ensued.  In February 1999, 
a Travel Board hearing was held at the RO before the 
undersigned, who was designated by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c) (West Supp. 2000).  

The veteran and her representative contend, in essence, that 
service connection is warranted for corneal erosion based on 
service incurrence.  The veteran maintains that she was 
repeatedly treated for eye problems in service which 
ultimately resulted in corneal erosion.  

Service medical records show that the veteran was seen in 
service with eye and contact lens complaints on numerous 
occasions.  The veteran testified at her February 1999 Travel 
Board hearing that although her service medical records only 
reflect a history of corneal erosion, she was told by her 
physician in service that she had this disorder because she 
continued to wear hard contact lens that were causing damage 
to her eyes.  She testified that she planned to be seen by a 
private ophthalmologist to substantiate this theory.  The 
record was held open for 60 days in order to permit her to 
obtain this examination and opinion.  There is, however, no 
record of a private opthamologist report having been 
submitted.  As VA is on notice that relevant evidence may 
exist, remand is required in order to provide appropriate 
notice and assistance to the claimant so the evidence may be 
obtained if possible.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the RO found this claim not well grounded and because 
of the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-98 
(2000).  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  For these reasons, a remand is 
required.  

In undertaking the development required hereunder, the RO 
should consider whether an additional VA examination or 
medical opinion is required.  If additional evidence is 
developed on remand indicates that a current eye disorder may 
be associated with active service, but the evidence is not 
sufficient to make a decision, such examination and/or 
opinion should be obtained.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. §5103A(d)).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all who have treated or 
examined her for her eye condition, 
described as corneal erosion, since her 
separation from service.  Of particular 
interest is the private ophthalmologic 
opinion the veteran indicated at her 
February 1999 hearing that she was 
planning to obtain.  After obtaining an 
appropriate release from the veteran for 
each provider, request the complete 
clinical records of all such treatment, 
if any.  If requests for any records are 
not successful, advise the veteran and 
her representative that VA was unable to 
obtain the identified records; explain 
efforts undertaken by VA to obtain the 
records; and afford the veteran the 
opportunity to submit any outstanding 
private records herself. 

2.  If the development undertaken yields 
evidence that any current eye disorder 
may be related to active service, but the 
evidence is not sufficient to decide the 
claim, schedule the veteran for a VA 
examination, to be accomplished with 
claims file review, for the purpose of 
obtaining a medical opinion as to whether 
any current eye disorder is related to 
any disease or injury during service.  If 
examination is necessary, the examiner 
should provide the complete medical 
rationale for any opinion.

3.  Review the claims file and ensure 
that the foregoing development and all 
notification and development action 
required by the VCAA are completed.  

4.  Readjudicate the veteran's claim on 
the merits.  If it remains denied, 
furnish the veteran and her 
representative an appropriate 
supplemental statement of the case and 
give them an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until she is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


